
	
		II
		112th CONGRESS
		1st Session
		S. 1051
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Cornyn (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To impose sanctions on individuals who are complicit in
		  human rights abuses committed against nationals of Vietnam or their family
		  members, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Vietnam Human Rights Sanctions
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The relationship
			 between the United States and the Socialist Republic of Vietnam has grown
			 substantially since the end of the trade embargo in 1994, with annual trade
			 between the countries reaching more than $18,000,000,000 in 2010.
			(2)However, the
			 transition by the Government of Vietnam toward greater economic activity and
			 trade has not been matched by greater political freedom or substantial
			 improvements in basic human rights for the people of Vietnam.
			(3)Vietnam remains
			 an authoritarian state ruled by the Communist Party of Vietnam, which continues
			 to deny the right of the people of Vietnam to participate in free and fair
			 elections.
			(4)In 2006, Congress
			 agreed to Vietnam becoming an official member of the World Trade Organization,
			 amid assurances by the Government of Vietnam that it was steadily improving its
			 human rights record and would continue to do so.
			(5)According to the
			 2011 annual report of the United States Commission on International Religious
			 Freedom, Vietnam’s overall human rights record remains poor, and has
			 deteriorated since Vietnam joined the World Trade Organization in
			 2007..
			(6)On October 30,
			 2010, while in Hanoi, Vietnam, Secretary of State Hillary Rodham Clinton said,
			 [T]he United States remains concerned about the arrest and conviction of
			 people for peaceful dissent, the attacks on religious groups, the curbs on
			 Internet freedom, including of bloggers. Vietnam has so much potential, and we
			 believe that political reform and respect for human rights are an essential
			 part of realizing that potential..
			(7)On March 31,
			 2011, the Assistant Secretary of State of the Bureau of East Asian and Pacific
			 Affairs, Kurt M. Campbell, testified before the Subcommittee on Asia and the
			 Pacific of the Committee on Foreign Affairs of the House of Representatives,
			 saying, [W]e remain deeply concerned about the lack of progress in the
			 human rights front. We continue to make it very clear to the Vietnamese
			 government that political freedoms are not a source of instability but of
			 strength..
			(8)According to the
			 2010 Country Reports on Human Rights Practices of the Department of State, in
			 2010, the Government of Vietnam increased its suppression of dissent,
			 arresting at least 25 political activists and political
			 opposition movements were prohibited. Although there are no precise
			 estimates of the number of political prisoners held at the end of 2010, the
			 Government of Vietnam reportedly held more than 100, with international
			 observers claiming there were more.
			(9)The Country
			 Reports of the Department of State also state that the Government of Vietnam
			 has increased measures to limit citizens’ privacy rights and freedom of
			 the press, speech, assembly, movement, and association and that
			 Internet freedom was further restricted as the government orchestrated
			 attacks against critical Web sites and spied on dissident
			 bloggers.
			(10)Furthermore, the
			 Country Reports of the Department of State state, with respect to Vietnam,
			 Credible reports suggested that local police used contract
			 thugs and citizen brigades to harass and beat political
			 activists and others, including religious worshippers, perceived as
			 undesirable or a threat to public
			 security..
			(11)In May 2010,
			 Vietnamese police in Thanh Hoa province shot and killed 2 people, including a
			 12-year-old child, for participating in a land-rights protest against a
			 state-owned enterprise.
			(12)The Country
			 Reports of the Department of State also maintain, with respect to Vietnam, that
			 arbitrary detentions, particularly of political activists, remain a problem,
			 and that authorities of Vietnam increasingly charge political dissidents with
			 violating article 79 of Vietnam’s penal code, which penalizes attempting
			 to overthrow the state, due to alleged memberships in political parties
			 other than the Communist Party of Vietnam. That charge carries a potential
			 death penalty.
			(13)On October 29,
			 2010, United States citizen Le Kin was arrested in Ho Chi Minh City for
			 alleged involvement with overseas political organizations critical of
			 the government, an article 79 violation.
			(14)In November
			 2010, Vietnamese attorney Cu Huy Ha Vu was arrested for posting articles on the
			 Internet and giving interviews with foreign media that were critical of Prime
			 Minister Nguyen Tan Dung.
			(15)On January 5,
			 2011, Christian Marchant, a United States diplomat at the United States Embassy
			 in Hanoi, was harassed and beaten by the Vietnamese police when he went to
			 visit Catholic priest Thadeus Nguyen Van Ly, a Vietnamese dissident under house
			 arrest on charges of undermining the Government of Vietnam.
			(16)According to the
			 Department of State, international nongovernmental organizations estimate that
			 several hundred Montagnard demonstrators who were connected with the Central
			 Highlands anti-government protests in 2004 remained in prison in Vietnam as of
			 December 2010.
			(17)The Country
			 Reports of the Department of State also state that, in Vietnam,
			 [h]ousehold registration and block warden systems existed for the
			 surveillance of all citizens and that authorities of the Government of
			 Vietnam have—
				(A)opened and
			 censored mail of targeted persons;
				(B)forcibly entered
			 homes of prominent dissidents to remove personal computers and cell
			 phones;
				(C)monitored
			 telephone conversations, email, text messages, and fax transmissions;
				(D)cut telephone
			 lines and interrupted cell phone and Internet service for a number of political
			 activists and their families; and
				(E)forbidden direct
			 access to the Internet through foreign Internet service providers and monitored
			 Internet activities.
				(18)On March 30,
			 2010, Google affirmed that malware implanted in Vietnamese-language keyboard
			 software was being used to spy on dissidents in Vietnam and launch
			 denial-of-service attacks against blogs containing political
			 dissent.
			(19)In 2004, the
			 Department of State designated Vietnam as a country of particular concern with
			 respect to religious freedom pursuant to section 402(b) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6442(b)) as a result of reports of
			 increased harassment of ethnic minority Protestants and Buddhists. However, on
			 November 13, 2006, the Department of State announced that the designation of
			 Vietnam as a country of particular concern with respect to religious freedom
			 had been lifted due to many positive steps taken by the
			 Government of Vietnam.
			(20)According to the
			 2010 Country Reports of the Department of State, many unrecognized Protestant
			 churches in Vietnam reported difficulties, such as services being broken up by
			 police, pressure on followers to abandon their faith, and repeated and extended
			 detention and physical abuse of church members and leaders.
			(21)The 2011 annual
			 report of the United States Commission on International Religious Freedom
			 recommends to the Department of State that Vietnam should be designated as a
			 country of particular concern with respect to religious freedom due to
			 severe religious freedom abuses.
			(22)The Commission’s
			 report highlights serious violations of religious freedom in Vietnam,
			 including—
				(A)imprisonment and
			 detention of individuals for religious activity or religious freedom
			 advocacy;
				(B)laws prohibiting
			 independent religious activity;
				(C)vague legal
			 protections for government-approved religious organizations that are subject to
			 arbitrary and discriminatory interpretations;
				(D)specific
			 discrimination against the Unified Buddhist Church of Vietnam, independent Hoa
			 Hao, Cao Dai, and Protestant groups, and some ethnic minority Protestants and
			 Buddhists;
				(E)property disputes
			 between the Government of Vietnam and the Catholic Church in Hanoi that have
			 led to detentions, threats, harassment, and violence against peaceful prayer
			 vigils and religious leaders;
				(F)detention of
			 dozens of ethnic minority Protestants for independent religious
			 activity; and
				(G)harassment of
			 monks and nuns associated with Buddhist teacher Thich Nhat Hanh and forcible
			 disbandment of his order.
				3.Imposition of
			 sanctions on certain individuals who are complicit in human rights abuses
			 committed against nationals of Vietnam or their family members
			(a)DefinitionsIn
			 this section:
				(1)Admitted;
			 alien; immigration laws; national; spouseThe terms admitted,
			 alien, immigration laws, national, and
			 spouse have the meanings given those terms in section 101 of the
			 Immigration and Nationality Act (8 U.S.C. 1101).
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Finance, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on Foreign Relations of the Senate; and
					(B)the Committee on
			 Ways and Means, the Committee on Financial Services, and the Committee on
			 Foreign Affairs of the House of Representatives.
					(3)Convention
			 against TortureThe term Convention against Torture
			 means the United Nations Convention against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York on December 10,
			 1984.
				(4)United States
			 personThe term United States person means—
					(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; or
					(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
					(b)Imposition of
			 sanctionsExcept as provided in subsections (e) and (f), the
			 President shall impose the sanctions described in subsection (d) with respect
			 to each individual on the list required by subsection (c).
			(c)List of
			 individuals who are complicit in certain human rights abuses
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of individuals who are nationals of Vietnam that the
			 President determines are complicit in human rights abuses committed against
			 nationals of Vietnam or their family members, regardless of whether such abuses
			 occurred in Vietnam.
				(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1) as new information becomes
			 available and not less frequently than annually.
				(3)Public
			 availabilityThe list required by paragraph (1) shall be made
			 available to the public and posted on the websites of the Department of the
			 Treasury and the Department of State.
				(4)Consideration
			 of data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider data
			 already obtained by other countries and nongovernmental organizations,
			 including organizations in Vietnam, that monitor the human rights abuses of the
			 Government of Vietnam.
				(d)Sanctions
				(1)Prohibition on
			 entry and admission to the United StatesAn individual on the
			 list required by subsection (c)(1) may not—
					(A)be admitted to,
			 enter, or transit through the United States;
					(B)receive any
			 lawful immigration status in the United States under the immigration laws,
			 including any relief under the Convention Against Torture; or
					(C)file any
			 application or petition to obtain such admission, entry, or status.
					(2)Financial
			 sanctionsThe President shall freeze and prohibit all
			 transactions in all property and interests in property of an individual on the
			 list required by subsection (c)(1) if such property and interests in property
			 are in the United States, come within the United States, or are or come within
			 the possession or control of a United States person.
				(e)Exceptions To
			 comply with international agreementsThe President may, by
			 regulation, authorize exceptions to the imposition of sanctions under this
			 section to permit the United States to comply with the Agreement between the
			 United Nations and the United States of America regarding the Headquarters of
			 the United Nations, signed June 26, 1947, and entered into force November 21,
			 1947, and other applicable international agreements.
			(f)WaiverThe
			 President may waive the requirement to impose or maintain sanctions with
			 respect to an individual under subsection (b) or the requirement to include an
			 individual on the list required by subsection (c)(1) if the President—
				(1)determines that
			 such a waiver is in the national interest of the United States; and
				(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
				(g)Termination of
			 sanctionsThe provisions of this section shall terminate on the
			 date on which the President determines and certifies to the appropriate
			 congressional committees that the Government of Vietnam has—
				(1)unconditionally
			 released all political prisoners;
				(2)ceased its
			 practices of violence, unlawful detention, torture, and abuse of nationals of
			 Vietnam while those nationals are engaging in peaceful political activity;
			 and
				(3)conducted a
			 transparent investigation into the killings, arrest, and abuse of peaceful
			 political activists in Vietnam and prosecuted those responsible.
				4.Sense of
			 Congress on designation of Vietnam as a country of particular concern with
			 respect to religious freedomIt is the sense of Congress that—
			(1)the relationship
			 between the United States and Vietnam cannot progress while the record of the
			 Government of Vietnam with respect to human rights and the rule of law
			 continues to deteriorate;
			(2)the designation
			 of Vietnam as a country of particular concern with respect to religious freedom
			 pursuant to section 402(b) of the International Religious Freedom Act of 1998
			 (22 U.S.C. 6442(b)) would be a powerful and effective tool in highlighting
			 abuses of religious freedom in Vietnam and in encouraging improvement in the
			 respect for human rights in Vietnam; and
			(3)the Secretary of
			 State should, in accordance with the recommendation of the United States
			 Commission on International Religious Freedom, designate Vietnam as a country
			 of particular concern with respect to religious freedom.
			
